Citation Nr: 1210158	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  10-10 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In April 2011, the Veteran testified during a hearing held at the Board's offices in Washington, D.C.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, tinnitus is likely related to service.  

2.  From November 13, 2007, the effective date of service connection, the Veteran's bilateral hearing loss was manifested by level II hearing in the right ear and level III hearing in the left ear in the April 2009 VA examination, as well as level I hearing in both ears in the March 2010 VA examination.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in a letter from the RO dated in January 2008.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his original service connection claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).  

Thereafter, the Veteran was granted service connection for bilateral hearing loss and assigned an initial disability rating and effective date.  As his claim for hearing loss was more than substantiated in that it was proven, the purpose that the notice is intended to serve has been fulfilled and no additional notice is required.  Dingess, 19 Vet. App. at 490-91.  The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the January 2008 correspondence.  

In addition, since this higher initial rating claim for bilateral hearing loss is a "downstream" issue from that of service connection, notice about increased rating claims pursuant to the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), was never required for this issue.  See VAOPGCPREC 8- 2003 (Dec. 22, 2003).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue of a higher initial rating for bilateral hearing loss have been met.  

Given the other determination reached in this decision, the Board is satisfied that adequate development has taken place for the Veteran's service connection claim for tinnitus and that there is a sound evidentiary basis for granting the claim for tinnitus, without detriment to the due process rights of the Veteran.  

The duty to assist also has been fulfilled.  Private and VA medical records relevant to this matter have been requested or obtained, and the Veteran has been provided with VA examinations.  As discussed herein, the audiological examiners described the effects of the hearing loss disability on the Veteran's ordinary activities of daily life.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Thus, the Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Tinnitus

The Veteran seeks service connection for tinnitus.  In his written submissions and Board testimony, he contends that his tinnitus began in service while serving aboard an aircraft carrier and that exposure to constant loud noise in service, including ship's guns and some rocket explosions, and berthing over the engine room, set the stage for his tinnitus.  

Service personnel records show that the Veteran attended the Naval Air Technical Training Center in Tennessee, was assigned to the USS HANCOCK from approximately April 1967 to April 1968, and that he later served with the Airborne Early Warning Squadron in Guam.  The Veteran's DD Form 214 shows that he was a motorized vehicle mechanic in service and that he received both the Vietnam Service Medal and the Vietnam Campaign Medal.  The RO, in a June 2010 decision, verified that the Veteran was likely exposed to combat during service in Vietnam.  

Service treatment records do not indicate any complaints of, or treatment for, tinnitus during service.  His February 1971 discharge examination noted normal hearing on the whisper test (15/15).  

Post-service, medical records contain no evidence of treatment for tinnitus.  However, a February 2003 VA physical examination noted that the Veteran complained of buzzing and noise in the ears from time to time, but that he had never been dizzy.  A March 2003 VA audiology consultation record noted a complaint of constant "rushed" tinnitus in both ears for the past 30 years.  

The Veteran underwent a VA audiological examination in April 2009.  He complained that his difficulty hearing was accompanied by tinnitus and that sometimes he was aware of a constant noise in his ears.  He told the VA examiner of in-service noise exposure, including his work on jet engine maintenance on an aircraft carrier, his role as a shell passer in the port forward gun tub during battle stations, his close proximity to an exploded C-130 hit by rocket fire, and his firing of a 50-caliber machine gun during a night time incursion of enemy forces, apparently when he was in Vietnam.  He told the examiner that hearing protection was not available for most of these incidents.  He also told the examiner that he first noticed tinnitus in 2000 or 2001 and was unsure as to the specific circumstances of onset.  The Veteran claimed intermittent rather than constant tinnitus and indicated that tinnitus was not present at the time of this examination.  The examiner found that tinnitus was as likely as not a symptom associated with hearing loss, but opined that tinnitus was not caused by or a result of noise exposure sustained during the performance of the Veteran's service duties.  The VA examiner based this opinion on the fact that the Veteran did not report tinnitus while in service and estimated onset as sometime in 2000 or 2001.  

The Veteran underwent a VA audiological examination in March 2010.  He continued to report occasional bilateral tinnitus.  It was noted that he could not recall a date or time of onset, but could only state that tinnitus had been present for about 25 years.  The VA examiner opined that tinnitus was not at least as likely as not a symptom associated with hearing loss as the Veteran reported at the April 2009 VA examination that onset was around 2000.  The March 2010 VA examiner also stated that the etiology of tinnitus could not be determined on the basis of available information without resorting to speculation.  

During his Board hearing in April 2011, the Veteran testified in detail about being exposed to noise while in service, including explosions, aircraft noise, and noise from the gun turret or tub, which was his battle station on the USS HANCOCK, an aircraft carrier on which he served for approximately one and one-half years.  In essence, the Veteran contended that he did not realize what tinnitus was during service and afterwards until about 2003.  Nevertheless, he believed that he had tinnitus during service and that it came on slowly or he got used to it.  He said that it was constant, but if he was working or in conversation the tinnitus was "kind of on the back burner."  (See transcript at p. 11).  He also compared his tinnitus to the sound of a running air-conditioning unit.  

The Veteran said that hearing protection was not made available to him in service as an ammunition handler in the port forward gun turret.  He also testified that his normal duty was as an aircraft handler who worked on the flight deck moving aircraft.  He said that he berthed three levels below the hanger deck area above the engine room in the rear or stern of the ship.  Subsequently, he was a member of the ground crew on Guam for typhoon trackers.  He said that he complained about his hearing at his discharge examination, but did not complain about tinnitus.  

Post-service the Veteran worked in an auto parts firm, attended community college, then worked in law enforcement for 10 years in Florida, then drove a bus for 10 years in New York, then returned to law enforcement in New York for 13 years.  He testified that he wore hearing protection in the auto parts machine shop and that he experienced tinnitus and hearing loss during his entire post-service period.  He conceded that his unavailable police department hearing tests did not note tinnitus as he did not know then what tinnitus was.  He also testified that the confusion in prior examinations about the onset of tinnitus was due to his speculating on the date of onset and the fact he did not even know what tinnitus was until recently.  He also said that he thinks he has constant tinnitus which gets louder when he is quiet.  

The Board's review of the medical and lay evidence of record indicates that the Veteran's current tinnitus disorder is due to service and, thus, service connection is warranted for this claim.  Initially, the Board notes that the Veteran has been currently diagnosed with tinnitus.  

While lay and medical evidence found in the record is not clear, the Board recognizes the Veteran's contentions that his exposure to noise while in service contributed to his tinnitus.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As the Veteran is competent to offer evidence of the presence of tinnitus and its continuity over the years, and as tinnitus is so often a subjective complaint, the Board finds that his Board testimony related to tinnitus is credible.  Therefore, there is sufficient evidence in the record that the Veteran experienced tinnitus during his period of active service.  

A successful service connection claim also needs evidence of a nexus or relationship between any current disability and an in-service injury or disease.  The March 2010 VA examiner indicated that the etiology of tinnitus could not be determined on the basis of available information without resorting to speculation.  The Board has considered the March 2010 examiner's statement that he could not resolve the issue on appeal without resorting to speculation.  The Board further acknowledges the Court's recent holding that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, while the examiner does not provide a definitive statement regarding the etiology of the Veteran's current tinnitus disability, he indicates that it is not a symptom associated with hearing loss because the Veteran had said during the earlier examination that the onset of tinnitus was in 2000.  

However, the Board notes that the April 2009 VA examiner found that tinnitus was due to or a result of in-service noise exposure although the April 2009 examiner did not think tinnitus was due to service because the Veteran told him that onset was in 2000 or 2001.  The Board also notes that while the April 2009 examiner had access to the claims file the March 2010 VA examiner lacked such access.  While not clear, it is possible that the March 2010 VA examination was scheduled only for the Veteran's higher rating claim and not to determine the claim for service connection for tinnitus.  Given such, and given the Veteran's other credible lay testimony regarding the exposure to acoustic trauma in service, and continuity of symptomatology, the Board finds that the evidence is essentially balanced both for and against the claim for service connection for tinnitus.  

While the Veteran is no doubt in some sense responsible for the confusion in the record over the reported onset of his tinnitus, the Board notes his credible testimony during his Board hearing that he was confused about the nature and name of tinnitus until this century, but that he has experienced since service a constant irritation like that of a running air-conditioning unit.  He also denied significant civilian noise exposure because he wore hearing protection in a post-service machine shop job.  

The Board also notes that the Veteran was granted service connection for bilateral hearing loss in the April 2009 rating decision currently on appeal.  In addition, the April 2009 VA examiner found that the Veteran's bilateral hearing loss was due to the Veteran's claimed inservice acoustic trauma because, in part, the Veteran's account of noise exposure was consistent with and was most likely the genesis of his current hearing loss.  The Board notes that both tinnitus and hearing loss can arise from acoustic trauma.  As the Veteran has been granted service connection for bilateral hearing loss due to exposure to noise while in service, the Board, resolving all doubts in favor of the Veteran, finds that a nexus has been established between the Veteran's tinnitus and noise exposure in service and grants service connection for tinnitus on a direct basis.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the Board finds that the lay and medical evidence is, at the very least, in equipoise as to the question of whether the Veteran's tinnitus is related to service.  There can be no doubt that further medical inquiry could be undertaken with a view towards additional development of this claim, including perhaps undertaking an additional VA examination.  However, the Board finds that under the circumstances of this case and upon granting this Veteran the benefit of the doubt, his lay evidence of service incurrence is sufficient to provide proof of a nexus, or relationship, between the Veteran's current tinnitus and his period of active service.  

In view of the above, and in affording the Veteran the benefit of the doubt as the law requires, the Board finds that service connection is warranted for the Veteran's tinnitus disability.  As the Board finds that the Veteran has provided evidence of the elements required for a grant of service connection for his claim, the claim for service connection for tinnitus is granted.

Increased Ratings - Laws and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2011).  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms--not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2011).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).  

Bilateral Hearing Loss

The Veteran seeks a higher initial rating for his service-connected bilateral hearing loss on the basis that the noncompensable rating assigned does not adequately reflect the severity thereof.  Historically, the Veteran was granted service connection for bilateral hearing loss in the April 2009 rating decision now on appeal and awarded a noncompensable (zero percent) disability rating, effective November 13, 2007.  In his February 2010 Notice of Disagreement, the Veteran contended that he had mild to moderately severe bilateral hearing loss which was worse than the assigned noncompensable rating.  

Evaluation of hearing impairment is dependent upon mechanical application of specific tables delineated in the rating criteria under 38 C.F.R. §§ 4.85, 4.86.  Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d) (2011).  

Exceptional patterns of hearing loss, which are not for application in this case, are rated under 38 C.F.R. § 4.86 (2011) and allow for the use of Table VIa.  The regulatory provisions provide the following guidance:

The findings for each ear, from either Table VI or Table VIa, are applied to Table VII (Percentage Evaluations for Hearing Impairment) to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  When hearing loss is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral designation of I.  38 C.F.R. §§ 3.383, 4.85(f).  The percentage rating is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  

The Veteran underwent a VA examination in April 2009.  The Veteran complained that he had difficulty hearing a soft voice, that he was unable to hear a two-way radio, that he had difficulty understanding what was said in groups of people, and that he did not hear his wife well when she spoke to him.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
45
65
75
53
LEFT
15
25
35
70
36

The speech recognition score on the Maryland CNC word list was 88 percent for the right ear and 80 percent for the left ear.  Diagnosis was mild to severe bilateral sensorineural hearing loss.  

Under Table VI, the examination results for the left ear correspond to level III hearing loss.  For the right ear, the examination results correspond to level II under Table VI.  Accordingly, the intersection point of level III for the left ear and level II for the right ear under Table VII shows that the Veteran's hearing loss warranted a 0 percent disability rating.  This hearing impairment measurement is not higher than that currently assigned.  

A private audiogram report found in the claims file and dated in January 2010 is in graphical form.  While it does not provide the exact decibel results at each level tested, the Board notes that this audiogram definitely shows hearing loss and that the measured decibel levels appear similar to those reported in the March 2010 VA audiological examination after this test.  The private medical report also notes that the Veteran's speech discrimination scores were 90 percent for the right ear and 100 percent for the left ear.  However, the report does not reflect that the Maryland CNC test was used.  The Board notes that these figures are higher than most of the speech discrimination scores reported in the April 2009 and March 2010 VA examinations.  

Regardless, clarification of the January 2010 private audiogram is not needed because this is not a situation where a private examination report reasonably appears to contain information necessary to decide the claim, but is unclear or not suitable for rating purposes.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  Here, even if the speech discrimination scores are from the Maryland CNC test, the January 2010 private audiogram apparently shows Level II hearing in the right ear and Level I hearing in the left ear, so the Veteran would still only be entitled to a noncompensable rating under VA regulations.  Further, the Veteran subsequently was provided another VA audiological examination that is valid for rating under VA regulations.

The Veteran underwent a VA examination in March 2010.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
30
40
55
65
48
LEFT
20
35
65
75
49

The speech recognition scores on the Maryland CNC word list were 96 percent for each ear.  Diagnosis was mild to severe bilateral sensorineural hearing loss.  

Under Table VI, the examination results for the left ear correspond to level I hearing loss.  For the right ear, the examination results correspond to level I under Table VI.  Accordingly, the intersection point of level I for the left ear and level I for the right ear under Table VII shows that the Veteran's hearing loss warranted a 0 percent disability rating.  This hearing impairment measurement is not higher than that currently assigned.  

During his April 2011 Board hearing, the Veteran testified that he had difficulty hearing soft voices while working as a security guard at a junior high school.  He was about to retire from that job and only lost time from work when he needed to attend a VA examination.  He also said that he realized that he needed hearing aids, that his wife got frustrated with him and spoke up to get his attention, and that he did not hear his cell phone ringing and kept it on vibrate.  He also testified that sirens "throw me off" because he was unable to determine the direction from which they were sounding.  His representative requested the award of a staged rating.  

In light of the level III left ear hearing loss and level II right ear hearing loss demonstrated upon VA examination in April 2009, and level I hearing loss demonstrated in both ears upon VA audiological examination in March 2010, a compensable rating is not warranted for the period from the grant of service connection on November 13, 2007, to the present.  Since November 13, 2007, there is no other evidence found within the claims file that would support a compensable rating for hearing loss.  Therefore, based on the evidence of record noted above, the Board finds that an initial compensable rating for bilateral hearing loss is not warranted.

The Board acknowledges the Veteran's assertions that his hearing impairment is significant and that he should receive a higher rating.  The Board has considered the general quality of life problems described by the Veteran when he complained that it was difficult to hear in all situations.  However, such problems do not afford a basis for VA to assign a higher rating under the rigid schedular criteria of 38 C.F.R. § 4.85 Diagnostic Code 6100.  The Board is constrained by the applicable regulations noted above, which require evaluation by strict mechanical application of the tables that make up the rating criteria for hearing impairment.  

The Veteran is competent to report his symptoms.  To the extent that the Veteran has asserted that he warrants a higher initial rating for bilateral hearing loss, the Board finds that the preponderance of the evidence for the period on appeal does not support his contentions.  There is also no submitted evidence, as suggested by his representative during the hearing, that would support a staged rating for this claim under Fenderson v. West, 12 Vet. App. 119, 126 (1999), at any time since the effective date of service connection on November 13, 2007.  

In light of the foregoing, it is the Board's conclusion that the Veteran's claim for an increased initial (compensable) rating for his bilateral hearing loss is not warranted.  The audiometric examinations conducted during the appeal period clearly show that his hearing loss is noncompensable.  Simply put, there is no basis for the assignment of a higher schedular rating.  

The Board notes that the Veteran is competent to report the symptomatology associated with his disabilities.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (explaining that the Board is obligated to, and fully justified in, weighing the credibility of lay evidence); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that a veteran is competent to report that on which he or she has personal knowledge).  However, the Veteran's lay evidence, while credible, is not persuasive in the matter of his higher rating claim as the more probative and definitive evidence prepared by objective skilled professionals demonstrates that the criteria for a compensable rating for bilateral hearing loss have not been met.  

As the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The claim for a compensable rating for bilateral hearing loss is denied.  

Finally, the Board has also considered whether the factors for extra-schedular consideration are present under 38 C.F.R. § 3.321(b)(1).  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's hearing impairment measurements were applied to a mechanical application table pursuant to the applicable criteria as authorized by associated statutes, regulations, and caselaw.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's hearing disability picture includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extra-schedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


